Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
--CAPACITY EXPANSION CHANNELS FOR MEMORY SUB-SYSTEMS --
II. ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “memory sub-system comprising: a memory sub-system controller comprising at least one host channel; a memory device comprising a plurality of memory die; and at least one input/output (I/O) expander circuit coupled tie-between the at least one host channel of the memory sub-system controller and to the memory device to connect the plurality of memory die to the memory sub-system controller, the at least one I/O expander circuit comprising: one or more I/O buffers to send and receive signals on the at least one host channel; a selection circuit coupled to the one or more I/O buffers; and command processing logic to enable the selection circuit to route the signals on a selected one of a plurality of 
The remaining dependent claims are allowed by virtue of their dependencies on the independent claim.
The sited prior art includes Hubbard (US 2020/0183622) which relates to a memory circuit package with adjustable counts of active expandable memory channels. Huang (2016/0366024) relates to  a plurality of subsystems connected to a main interconnected circuit. But does not teach “…a memory device comprising a plurality of memory die; and at least one input/output (I/O) expander circuit coupled tie-between the at least one host channel of the memory sub-system controller and to the memory device to connect the plurality of memory die to the memory sub-system controller, the at least one I/O expander circuit comprising: one or more I/O buffers to send and receive signals on the at least one host channel; a selection circuit coupled to the one or more I/O buffers; and command processing logic to enable the selection circuit to route the signals on a selected one of a plurality of expansion channels coupled to the at least one I/O expander circuit, wherein each of the plurality of expansion channels is coupled to a corresponding subset of the plurality of memory die.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally 
/Tammara R Peyton/
Primary Examiner, Art Unit 2184
May 6, 2021